DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office action is responsive to the amendment filed 1/27/2021 for application 16152848.  Claims 2, 11-12, & 15 are canceled by Applicant.  Claims 22-30 are newly presented.  Claims 1, 3-10, 13-14, & 16-30 are pending.  Claims 1, 3-7, 14, & 16-21 remain withdrawn from consideration.  Claims 8-10, 13, & 22-30 are examined below.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 114 (see para. [0043]).  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the bypass duct parallel to the axis (claim 24) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 8 & 23-25 are objected to because of the following informalities:  
	Regarding Claim 8:
The recitation “therebetween, the air gap” (l. 5) is believed to be in error for - - therebetween, wherein the air gap - -.
		Regarding Claim 23:
The recitation “thrust and smaller” is believed to be in error for - - thrust or smaller - -.
		Regarding Claim 24:
The recitation “therebetween, the air gap” (l. 5) is believed to be in error for - - therebetween, wherein the air gap - -.
		Regarding Claim 25:
The recitation “thrust and smaller” is believed to be in error for - - thrust or smaller - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10, 13, & 22-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Independent Claims 8 & 24, the recitation “an additively manufactured thermally insulating static structure… an additively manufactured fire-resistant layer… the additively manufactured thermally insulating structure” (ll. 1-2) was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  Applicant’s specification nowhere refers to the static structure as “thermally insulating” nor is this concept disclosed in combination with both an additively manufactured fire-resistant layer and an additively manufactured thermally insulating structure (if not the static structure per se).  Instead, the combination of the static structure and the fire-resistant layer is disclosed as providing a thermally insulating structure (see spec. para. [0043], first sentence) which includes a gap therebetween.  
Regarding Independent Claim 24, the recitation “a bypass duct parallel to the axis” (l. 6) was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  Applicant’s specification fails to disclose the bypass duct is parallel to an axis and Applicant’s drawings show a bypass duct (122) which at various locations changes shape and converges toward the axis.  
Dependent Claims 9-10, 13, 22-23, & 25-30 are rejected under 35 U.S.C. 112(a) for their dependence from claims 8 & 24, respectively.

Claims 8-10, 13, 22-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Regarding Independent Claims 8 & 24, the recitation “the additively manufactured thermally insulating structure” (last three lines) is vague and indefinite because (a) it is unclear whether this refers to the additively manufactured thermally insulating static structure or a combination of the additively manufactured thermally insulating static structure and the additively manufactured fire-resistance layer or another additively manufactured structure and (b) it is unclear whether “to provide active cooling via airflow therethrough” requires cooling holes to pass through the additively manufactured thermally insulating structure or whether the active cooling occurs by passing along the additively manufactured thermally insulating structure (the term “through” implies that the air must pass from one side of the structure to another, such as via a cooling aperture, whereas the static structure is not disclosed as having through holes and instead an air gap provides a path for cooling air to provide convection cooling, see Fig. 7 and para. [0045]).
Regarding Independent Claims 8 & 24, the recitation “an additively manufactured thermally insulating static structure… an additively manufactured fire-resistant layer… the additively manufactured thermally insulating structure” (ll. 1-2) is vague and indefinite because   (a) it is unclear whether the additively manufactured thermally insulating static structure is the combination of the additively manufactured thermally insulating static structure and the additively manufactured fire-resistance layer or whether it is another additively manufactured thermally insulating structure, (b) it is unclear whether “to provide active cooling via airflow therethrough” requires cooling holes to pass through the additively manufactured thermally insulating structure or whether the active cooling occurs by passing along the additively manufactured thermally insulating structure (the term “through” implies that the air must pass from one side of the structure to another, such as via a cooling aperture, whereas the static structure is not disclosed as having through holes and instead an air gap provides a path for cooling air to provide convection cooling, see Fig. 7 and para. [0045]), and (c) it is unclear what “thermally insulating” conveys to the static structure, if it is a separate structure from the fire-resistant layer and the and an additively manufactured thermally insulating structure, if not the static structure per se (instead, the combination of the static structure and the fire-resistant layer is disclosed as providing a thermally insulating structure (see spec. para. [0043], first sentence) which includes a gap therebetween).  
Regarding Independent Claim 24, the recitation “a bypass duct parallel to the axis” (l. 6) is vague and indefinite because it is unclear whether the foregoing requires the bypass duct be geometrically parallel or merely extend along a direction of the axis.  Applicant’s specification nowhere uses the term “parallel” and Applicant’s drawings show a bypass duct 122 which converges toward the axis at several locations.  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “parallel” in claim 24 is used by the claim to mean “extends along,” while the accepted meaning is “being an equal distance apart everywhere.” The term is indefinite because the specification does not clearly redefine the term.
Regarding Dependent Claims 29 & 30, the recitation “the additively manufactured thermally insulating structure is integrated onto each component individually” (claim 29, l. 2; claim 30, l. 3) is vague and indefinite because (a) there is no antecedent basis for the term “component,” let alone more than one component, and it is unclear whether the component(s) in claims 29 & 30 is structure already recited in a parent claim or structure which is newly recited in claims 29 & 30, (b) it is unclear, as discussed for claim 24 above, what the thermally insulating structure is, and (c) it is unclear what is required by the thermally insulating structure, whatever that is intended to be, being integrated onto components individually (i.e. is the structure not contiguous or is it merely attached to different components while being contiguous?).
Dependent Claims 9-10, 13, 22-23, & 25-28 are rejected under 35 U.S.C. 112(b) for their dependence from claims rejected under 35 U.S.C. 112(b) above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 8-10, 13, & 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hislop 20130233526.
Regarding Independent Claim 8, Hislop teaches a gas turbine engine (microturbine; para. [0011], last five sentences), comprising: 
an additively manufactured thermally insulating static structure (Fig. 19, compressor casing 48, which is the wall taught by Hislop in Fig. 19, is additively manufactured with the fire-resistant layer as discussed below and will be thermally insulating, at least to some extent); and 
an additively manufactured fire-resistant layer (radially outer portion of heat exchanger 50, heat exchanger 50 being fire-resistant because it is a heat exchanger, heat exchanger 50 being additively manufactured via selective laser melting - which is also known as laser powder bed fusion - https://en.wikipedia.org/wiki/Selective_laser_melting, accessed 10/24/2020 and reproduced in part below - and is one of the additive manufacturing processes disclosed by 

    PNG
    media_image1.png
    240
    494
    media_image1.png
    Greyscale

Regarding Dependent Claim 9, Hislop further teaches the static structure comprises at least one of a forward housing (48 is a forward housing about the comrpessor), a combustor housing, and an exhaust pipe (based on the difference in wording in claim 9 from that of claim 11, “at least one of” is construed to require only one of the listed structures – claim 11 recites “at least one of” before each required structure-, though for a microturbine the static structure will necessarily extend about the compressor, combustor, and turbine in order to contain the gases 
Regarding Dependent Claim 10, Hislop further teaches the fire-resistant layer forms a pattern which facilitates fire resistance (the heat exchange conduits in 50 form a pattern which facilitate cooling, and therefore facilitate fire resistance).
Regarding Dependent Claim 13, Hislop further teaches the air gap (discussed for claim 8 above) contains a lattice structure (para. [0016]).
Regarding Dependent Claim 22, Hislop further teaches the gas turbine engine is attritable (Hislop’s engine can be discarded as desired and produced at lower costs than conventional manufacturing techniques since it is additively manufactured in a similar manner to Applicant’s engine, as discussed at Applicant’s para. [0050]).

Claim 24 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bonacum WO2018102075 (copy provided by Applicant with IDS filed 3/30/2020).
Regarding Independent Claim 24, Bonacum teaches a gas turbine engine (para. [0002]), comprising: 
an additively manufactured thermally insulating static structure along an axis (Fig. 3A, inner layer 226 is additively manufactured static structure and will be thermally insulating at least to some extent; para. [0017]); and 
an additively manufactured fire-resistant layer (outer layer 200 is additively manufactured and will be fire-resistant to some extent, particularly in combination with inner layer 226 and the gap formed therebetween; para. [0017]) additively manufactured to the additively manufactured thermally insulating static structure (para. [0017]) to form an air gap therebetween (225), the air gap forms an intake (222), a duct (along 225), and an exhaust (232) to define a bypass duct parallel to the axis such that an airflow is communicable through the additively manufactured thermally insulating structure to provide active cooling via airflow therethrough (the bypass duct defined by the air gap is parallel to the axis in the same manner as Applicant’s bypass duct, it .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Hislop, as applied to claim 8 above, and further in view of Evulet 20170159565.
Regarding Dependent Claim 23, Hislop teaches the invention as claimed and as discussed above for claim 8, and Hislop further teaches “micro-turbines” (paras. [0002], [0006], & [0011]).
Hislop fails to expressly teach the gas turbine engine is 1000 pound-force (lbf) thrust and smaller.
Evulet teaches that micro-turbines were known to be designed for 1000 pound-force thrust and smaller (para. [0003]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hislop’s gas turbine such that it is 1000 pound-force (lbf) thrust and smaller, as taught by Evulet, in order to produce a micro-turbine for aviation propulsion (Evulet; para. [0003]).

Claims 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Bonacum, as applied to claim 24 above, and further in view of Evulet.
Regarding Dependent Claim 25, Bonacum teaches the invention as claimed and as discussed above for claim 24, but Bonacum fails to teach the gas turbine engine is 1000 pound-force (lbf) thrust and smaller.
Evulet teaches the popularity of gas turbines designed for 1000 pound-force thrust and smaller (para. [0003]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bonacum’s gas turbine such that it is 1000 pound-force (lbf) thrust and smaller, as taught by Evulet, in order to produce a micro-turbine for aviation propulsion (Evulet; para. [0003]) and provide the micro-turbine with case cooling (Bonacum; para. [0017]).
Regarding Dependent Claim 26, Bonacum in view of Evulet teaches the invention as claimed and as discussed above for claim 25, and Bonacum further teaches the static structure 
Regarding Dependent Claim 27, Bonacum in view of Evulet teaches the invention as claimed and as discussed above for claim 25, and Bonacum further teaches the fire-resistant layer forms a pattern which facilitates fire resistance (internal lattice structure is interpreted as “pattern” and will facilitate fire resistance by increasing cooling and the quantity of casing material; para. [0017]).
Regarding Dependent Claim 28, Bonacum in view of Evulet teaches the invention as claimed and as discussed above for claim 25, and Bonacum further teaches the duct includes multiple intakes and exhausts (Figs. 3B, 4, multiple intakes 222 and exhausts 232).
Regarding Dependent Claim 29, Bonacum in view of Evulet teaches the invention as claimed and as discussed above for claim 25, and Bonacum further teaches the additively manufactured thermally insulating structure is integrated onto each component individually to facilitate assembly and disassembly (the structure discussed for claim 24 above is integrated onto different components individually via sections 230 which permits assembly/disassembly).
The italicized limitation above is directed to a process of making the claimed apparatus.  The method of making an apparatus is not germane to the issue of patentability of the apparatus itself.  
It has been held that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process," In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113.
Further, it has been held that “when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable.  As a practical matter, the Patent Office is not equipped to In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).  See MPEP 2113.
Additionally, it has been held that “[o]nce the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product,” In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  See MPEP 2113.
Therefore, the foregoing italicized limitation, which is a method of production of the claimed apparatus, does not impart patentability to the claims.  The apparatus taught by Bonacum in view of Evulet appears to be identical with the claimed apparatus, and as such, the instant claim is unpatentable over Bonacum in view of Evulet.  

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Bonacum in view of Evulet, as applied to claim 25 above, further in view of Jones WO2017212211 (copy previously provided by Applicant with IDS filed 3/30/2020) and further in view of Hislop.
Regarding Dependent Claim 30, Bonacum in view of Evulet teaches the invention as claimed and as discussed above for claim 25, and Bonacum further teaches the static structure comprises a forward housing (housing or casing portion at compressor is inherent, without it air would simply escape the gas turbine engine and no compressed air would be produced; para. [0012]), a combustor housing (inherent to the combustor, without it, air discharged from the compressor would simply escape and not be provided for combustion and the gas turbine would cease to function; para. [0012]), and an exhaust pipe (211 forms an exhaust pipe).
Bonacum in view of Evulet fails to teach the additively manufactured thermally insulating structure integrated onto each component individually to facilitate assembly and disassembly.
Jones teaches a gas turbine engine with a portion of the forward housing, the combustor, and the turbine housing being integrally formed by additive manufacturing (p. 5, ll. 17-24).
Hislop teaches additively manufacturing a forward housing (Fig, 19, compressor casing 48; para. [0066]) and an exhaust pipe (Fig. 20, turbine casing; para. [0067]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bonacum in view of Evulet’s gas turbine such that the combustor housing is formed by additive manufacturing, as taught by Jones, and the forward housing is formed by additive manufacturing, as taught by Hislop, in order to provide a combustor casing (extending from the compressor outlet manifold to the turbine inlet manifold) with reduced manufacturing costs (Jones; p. 1, ll. 5-13; p. 5, ll. 17-24) and to provide a heat exchanger for the forward housing while reducing the weight of the forward housing (Hislop; para. [0066]).  The proposed modification of Bonacum in view of Evulet with Jones and Hislop results in the forward housing, the combustor housing, and the exhaust pipe being additively manufactured individually, which would facilitate assembly and disassembly of the engine by allowing access to interior components of the engine at the forward and aft ends (via the forward housing and exhaust pipe being disassembled, one would have easier access to the rotating components therein).
The italicized limitation above (the integration of the thermally insulated structure onto each component individually for facilitating assembly and disassembly) is directed to a process of making the claimed apparatus.  The method of making an apparatus is not germane to the issue of patentability of the apparatus itself.  
It has been held that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process," In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113.
Further, it has been held that “when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable.  As a practical matter, the Patent Office is not equipped to In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).  See MPEP 2113.
Additionally, it has been held that “[o]nce the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product,” In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  See MPEP 2113.
Therefore, the foregoing italicized limitation, which is a method of production of the claimed apparatus, does not impart patentability to the claims.  The apparatus taught by Bonacum in view of Evulet further in view of Jones and Hislop is identical to the claimed apparatus, and as such, the instant claim is unpatentable over Bonacum in view of Evulet further in view of Jones and Hislop.  

Response to Arguments
Applicant's arguments filed 1/27/2021 have been fully considered but they are not persuasive.
Applicant’s argument (p. 8 of Remarks) that Hislop fails to teach the new limitations of claim 8 is unpersuasive in view of the new interpretation of Hislop provided in the claim rejections above.
Applicant’s argument (p. 9 of Remarks) that the cited references fail to teach the limitations of the newly-added claims is moot in view of the newly-cited art applied in the claim rejections above.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999.  The examiner can normally be reached on Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 






/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741